DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko (US Pub. No. 2004/0201443 A1) shows a haptic (i.e. vibrating) device (Fig. 1 and para.  35) including an electrostatic brake (paras. 55 – 58), the electrostatic brake comprising: a first electrode 14 including a conductive and flexible (i.e. vibrating) film (Fig. 1 and para. 45), a first surface of the first electrode coated with dielectric (i.e. insulating) material 28 to cover the conductive film (Fig, 3 and para. 36); a first frame 10/12 affixed to an end of the first electrode (Fig. 1 and para. 35); a second electrode 22 including an (inherently) conductive and flexible (i.e. movable) film (Fig. 1 and para. 35), a second surface of the second electrode aligned parallel to the first surface of the first electrode such that the first and the second electrodes partially overlap (Figs. 1 – 3); a second frame 30 affixed to an end of the second electrode (Fig. 1 and paras. 36 and 38); a guiding structure 24 for coupling the first and second electrodes to permit a linear movement relative to each other while keeping a partial overlap of the first and second surfaces of the first and second electrodes, respectively (Figs. 1 – 5 and paras. 35 and .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 13 recites that the device is configured to be attached to a body of a user, that the device is configured to provide for a sliding friction to impede a movement of a joint of the body and that the first and second electrodes are reversibly and elastically bendable to allow to bend with the movement of the joint.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 14 – 20 and 23 – 27 are allowable at least by virtue of their dependence on claim 1.    
		Claim 21 is allowable as it recites similar subject matter as that of claim 13.
		Claims 22, 28 and 29 are allowable at least by virtue of their dependence on claim 21.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627